DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed March 22, 2022 have been fully considered, and they are persuasive.
The rejection of claims 13 and 20 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in response to the amendments. Claims 13 and 20 were canceled.
The rejection of claims under 35 U.S.C. 103 has been withdrawn in response to the arguments presented on pg. 11 of the REMARKS in view of the claim amendments.

Allowable Subject Matter
Claim 1-12, 14-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most relevant prior arts are US 2020/0280573 (Johnson) and US 2019/0327271 (Saxena) as previously cited in the withdrawn 103 rejection. According to [Johnson, ¶0026], system access logs are obtained from data sources 202. A system access model 240 is built from the log data collected by different agents installed on computers throughout a network, switches, etc. [Johnson, ¶0029]. Johnson does not disclose “receiving, by a device and from containers of a cloud-based network, log data identifying access of user devices to the containers” in independent claim 1 and similarly in the remaining independent claims. Saxena was previously incorporated with Johnson in the withdrawn 103 rejection to additionally define the electronic resources in Johnson as “containers”. Containers are different from virtual machines and are instantiated and terminated relatively quickly. See [0007] of the filed specifications. However, there are no teachings between Johnson and Saxena that would suggest containers as being the data sources in Johnson (the data sources providing log data for training a model) and the electronic resources being accessed by the users. See [Johnson, ¶0036-0037]. Thus, the claimed invention is allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        5-10-2022